FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LUIS LARIOS,                                     No. 06-71318

               Petitioner,                        Agency No. A078-651-315

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Luis Larios, a native and citizen of Mexico, petitions for review of the Board

of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”)

decision denying his application for cancellation of removal and his motion for a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
continuance. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion for a continuance, Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam), and review de novo

claims of due process violations, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107

(9th Cir. 2003). We deny the petition for review.

        The IJ did not abuse his discretion in denying Larios’ motion for a

continuance because Larios did not demonstrate good cause. See

8 C.F.R. § 1003.29 (an IJ may grant a motion for continuance for good cause

shown); see also Sandoval-Luna, 526 F.3d at 1247 (denial of continuance was

within IJ’s discretion where relief was not immediately available). Larios’ due

process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a petitioner to prevail on a due process claim).

        Larios has waived any challenge to the denial of his cancellation of removal

application. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                  06-71318